NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                    SUPERIOR COURT OF NEW JERSEY
                                                    APPELLATE DIVISION
                                                    DOCKET NO. A-4786-18

IN THE MATTER OF
ALEX NAVAS,
TOWN OF WEST NEW YORK


               Submitted January 13, 2021 – Decided April 19, 2021

               Before Judges Alvarez and Geiger.

               On appeal from the New Jersey Civil Service
               Commission, Docket No. 2018-1279.

               DeCotiis, FitzPatrick, Cole & Giblin, LLP, attorneys
               for appellant Town of West New York (Andrés Acebo,
               of counsel; Gregory J. Hazley, on the briefs).

               Weissman & Mintz, LLC, attorneys for respondent
               Alex Navas (Jason L. Jones, on the brief).

               Gurbir S. Grewal, Attorney General, attorney for
               respondent State of New Jersey Civil Service
               Commission (Melissa H. Raksa, Assistant Attorney
               General and Dominic L. Giova, Deputy Attorney
               General, on the brief).

PER CURIAM
      The Town of West New York (the Town) appeals the Civil Service

Commission's (CSC) June 27, 2019 final agency decision partially reversing an

Administrative Law Judge's (ALJ) decision. We affirm in part, and reverse and

remand in part.

      Alex Navas, a Department of Public Works (Department) sanitation

inspector, had disciplinary charges sustained against him which resulted in a

thirty-day suspension. The final notice of disciplinary action (FNDA) states:

            On 05/01/17, you did not follow proper protocol with
            respect to construction debris that you removed from
            222 67[th] Street. Specifically, you removed the
            construction debris which was left on the side walk
            located in front of 222 67th Street without notifying the
            resident that he has two hours to remove the debris or
            make arrangements for the debris to be removed. When
            you returned to the [Department] garage with the debris
            in your truck, you were advised by . . . Ms. Baldeo of
            the proper protocol and told to return the debris to 222
            67th Street. You were also told to notify the resident
            of his responsibility to remove the debris from the
            sidewalk. You did not return all of the debris to this
            address and placed some in the [Department] garage
            and some at other properties.

            Additionally, on May 15, 2017, Silvio Acosta, Director
            of the Department of Public Works assigned you to
            investigate a list of violations at various properties in
            the Town of West New York. However, you refused
            Mr. Acosta's directive.

            On or about May 19, 2017[,] you were ordered by
            Supervisor Ramon Lago to take action regarding pallets

                                                                         A-4786-18
                                       2
             located on 49th and Bergenline, which were there for
             more than 10 days. Specifically, you were directed to
             investigate for a possible violation. Yet, you did not
             take any action with respect to the violation in direct
             insubordination of your superiors and endangering the
             residents of the Town.

      Navas appealed, and the matter was transmitted to the Office of

Administrative Law for hearing as a contested case. See N.J.S.A. 52:14B-1 to

B-15, and 52:14F-1 to F-13.

      Navas and various members of the Department testified at the hearing.

The ALJ found by a preponderance of the credible evidence that charges of

insubordination, neglect of duty, and conduct unbecoming an employee should

be sustained as to the May 1, 2017, and May 15, 2017 incidents. The ALJ also

determined that charges resulting from the May 19, 2017 incident were not

established, and accordingly modified the thirty-day suspension penalty to

twenty days.

      The CSC affirmed the ALJ's decision as to the May 19, 2017 charge. It

concurred that "the appointing authority did not establish by a preponderance of

the evidence that the appellant refused a supervisor's order to investigate for a

possible violation or to 'take any action' regarding pallets left outside a particular

address."   With regard to the May 1, 2017 incident, however, the CSC

considered the order that was issued for Navas to return the construction debris

                                                                                A-4786-18
                                          3
to the sidewalk where he found it to be "unfathomable." The order "was in no

way in the best interest of the public." Therefore, it reversed that finding.

      Nor did the CSC agree with the ALJ's decision regarding the May 15, 2017

incident. The CSC concluded the FNDA alleged conduct different from that

addressed at the initial and the administrative law hearings. The FNDA "made

no mention of [Navas's] failure to issue summonses, and . . . the ALJ found no

evidence that the appellant was ever given a list of violations of various

properties to investigate . . . ." Thus, the CSC concluded that charge could not

be sustained.

      The conduct that led to these proceedings can be briefly described. On

May 1, 2017, the Department's administrative assistant Marileidys Baldeo

directed Navas to the address noted on the FNDA, where bags of construction

material had been left on a sidewalk; the Department had received a complaint

about them. Navas went to the address and spoke with the elderly homeowner,

who had an injured ankle. Navas claimed he had been previously told that the

Department would remove similar materials. As a courtesy, Navas placed eight

to ten bags in his pickup and drove back to the Department garage. Upon arrival,

Baldeo told Navas that the Department Director, Silvio Acosta, wanted him to

return the bags. The caller who made the initial complaint had forwarded a


                                                                                A-4786-18
                                        4
video of the removal of the bags, and was now complaining that Navas had taken

them.    Acosta testified that to remove a homeowner's construction debris

violated Department policy. Navas allegedly returned only some of the bags,

dumped some at a different residence, and discarded the remaining bags in a

Department trash container. Navas testified to the contrary, that he had taken

the bags because of the homeowner's age and health, but that he had returned

them to their original location.

        On May 15, 2017, Acosta claimed he gave defendant a list of properties

in violation of waste disposal laws and ordered Navas to write summonses.

Navas had never previously issued a summons without being the person who

investigated the violation. In response, Navas said he wanted to first contact a

union representative, and did so. This prompted a meeting between Navas,

Acosta, the union shop steward, Nelson Rodriguez, and Alain Gomez, during

which Navas requested Acosta put his order in writing. Navas claimed Acosta

refused, saying, "I'm the boss and whatever I say goes." As a result of the

grievance Navas filed, the union instructed its inspectors that, when directed to

issue summonses for violations they did not witness firsthand, they should

record on the summons the name of the person who did. Navas did not write the

summonses.


                                                                           A-4786-18
                                       5
      On May 19, 2017, Acosta testified that the Department was informed a

pallet was left outside of a building, creating a hazardous condition. He denied

being the supervisor who directed Navas to issue a summons, claiming it was a

now-retired supervisor. In any event, Navas went to the property, explained the

ordinance to the owner, and when he returned an hour later, the owner had

disposed of the pallets. Accordingly, Navas did not issue a summons because

of the owner's timely compliance with his request.

      Now on appeal, the Town raises the following points for our

consideration:

            POINT I

            THE   CIVIL   SERVICE    COMMISSION’S
            DETERMINATION TO ELIMINATE NAVAS’
            PENALTY WAS ARBITRARY, CAPRICIOUS,
            UNREASONABLE, AND UNSUPPORTED BY
            SUBSTANTIAL CREDIBLE EVIDENCE IN THE
            RECORD.

            A. The Commission’s Reversal of Discipline for the
            May 1, 2017 Incident Was Arbitrary and Capricious
            and Contrary to the Factual Findings of the OAL.

            B. Reversal of Discipline for the May 15, 2017 Incident
            Was Arbitrary and Capricious and Contrary to the
            Factual Findings of the OAL.

            POINT II



                                                                          A-4786-18
                                       6
            THE CIVIL SERVICE COMMISSION FAILED TO
            APPLY OR IN ANY WAY CONSIDER THE
            CONCEPT OF PROGRESSIVE DISCIPLINE IN
            REVIEWING THE ALJ’S FINDINGS.


                                        I.

      "Ordinarily, an appellate court will reverse the decision of [an]

administrative agency only if it is arbitrary, capricious or unreasonable or it is

not supported by substantial credible evidence in the record as a whole." Henry

v. Rahway State Prison, 81 N.J. 571, 579-80 (1980). "The precise issue is

whether the findings of the agency could have been reached on substantial

credible evidence in the record, considering the proofs as a whole." In re Hess,

422 N.J. Super. 27, 34 (App. Div. 2011). We affirm, even if convinced we

would have reached a different conclusion. Clowes v. Terminix Intern., Inc.,

109 N.J. 575, 588 (1988).

      Where an agency decision is arbitrary or capricious, the court should

remand to the agency for redetermination, however. Henry, 81 N.J. at 580. We

are not bound by an agency's interpretation of the law. Ardan v. Bd. of Rev.,

231 N.J. 589, 604 (2018).

      The CSC reviews penalty determinations de novo. Winters v. N. Hudson

Reg'l Fire and Rescue, 212 N.J. 67, 81 (2012). However, "[an] agency head


                                                                            A-4786-18
                                        7
reviewing an ALJ's credibility findings relating to a lay witness may not reject

or modify these findings unless the agency head explains why the ALJ's findings

are arbitrary or not supported by the record." S.D. v. Div. of Med. Assistance

and Health Servs., 349 N.J. Super. 480, 485 (App. Div. 2002). In this case, the

CSC "[found] that there [was] sufficient evidence in the record to support the

ALJ's credibility determinations." The CSC simply did not, after its de novo

review of the record, agree with the ALJ's recommendations regarding the

charges.

                                        II.

      The CSC considered the directive the Department issued for Navas to

return bags of construction debris he had taken from the front of an elderly

homeowner's residence to be "unfathomable." For that reason, the CSC decided

the incident did not merit disciplinary action.

      As the CSC also noted, however, the record did not include proof that

Navas knew, prior to the incident, that he should not pick up the construction

materials.   No documentation verifying the existence of this policy was

introduced during the hearing. That Department protocol made the property

owner responsible for removing his or her own construction debris is different

than proving that this Department employee knew he was prohibited from


                                                                          A-4786-18
                                        8
removing construction debris from a resident's home. It would be u nreasonable

to sustain the charge against Navas if he was unaware of any directive barring

him from picking up the bags.

      Once Navas removed the debris, it was not reasonable to order him to put

them back. Thus, Navas's failure to return the bags did not warrant disciplinary

action.   As the CSC aptly commented, the incident was not "worthy of a

disciplinary action."

      "The Commission may adopt, reject or modify the recommended report

and decision of an administrative law judge." N.J.A.C. 4A:2-2.9(c). This court

"will not upset a determination by the Commission in the absence of a showing

that it was arbitrary, capricious or unreasonable, or that it lacked fair support in

the evidence, or that it violated legislative policies expressed or implied or

implicit in the civil service act." Campbell v. Dep't of Civil Serv., 39 N.J. 556,

562 (1963). Given the facts found by the ALJ, the CSC's determination that the

directive issued to Navas "was in no way in the best interest of the public" was

not arbitrary, capricious or unreasonable. It was supported by the record and

did not violate legislative policies. The decision by the CSC to reverse the ALJ's

determination regarding the May 1 incident should not be disturbed.




                                                                              A-4786-18
                                         9
                                       III.

      The Town claims the CSC's reversal of the adjudication and penalty

regarding the May 15, 2017 incident was arbitrary and capricious. As we earlier

noted, the FNDA charged that Navas refused Acosta's order to investigate a list

of violations. Despite finding no evidence that he was ever given a list of

violations, the ALJ concluded that Navas's failure to issue summonses in

connection with this incident was insubordination, neglect of duty, and conduct

unbecoming. The CSC in turn reversed the charges because the FNDA did not

allege Navas failed to issue a summons, but rather that he refused to investigate.

      Hence the charges did not mirror the conduct which formed the basis of

the ALJ's decision or the testimony at the hearing. This raises the question of

the degree of specificity necessary for an FNDA to fairly describe incidents

giving rise to charges. A preliminary notice of disciplinary action must "set[]

forth the charges and statement of facts supporting the charges (specifications)

. . . ." N.J.A.C. 4A:2-2.5(a).

      "Properly stated charges are a [s]ine qua non of a valid disciplinary

proceeding. It is elementary that an employee cannot legally be tried or found

guilty on charges of which he has not been given plain notice by the appointing

authority."   Town of West New York v. Bock, 38 N.J. 500, 522 (1962).


                                                                            A-4786-18
                                       10
Therefore, "'[p]lain notice' is the standard to be applied when considering the

adequacy of disciplinary charges filed against public employees." Pepe v. Twp.

of Springfield, 337 N.J. Super. 94, 97 (App. Div. 2001).

      In Campbell, the appellant argued that "charges outside the scope of the

preliminary notice were improperly considered." 39 N.J. at 580. The court

found, however, the "charges were duly raised before [the] Acting

Commissioner [] and the appellant was then advised that they would be

considered and that he could introduce evidence to meet them." Ibid. The court

further stated: "in any event, the original notice may be considered as having

been amended or supplemented to include them specifically. On [appellant's]

appeal, they were part and parcel of the charges heard [d]e novo by the

Commission which fairly received evidence with respect to them from both

[parties]." Ibid. Therefore, he was not prejudiced. Ibid.

      In Pepe, a firefighter was charged after perpetrating a false alarm. 337

N.J. Super. at 95-96. The hearing officer disciplined him on several charges not

specified in his Notice of Disciplinary Action and of which Pepe therefore

lacked written notice before the proceedings. Id. at 96-97. The Law Division

judge agreed, but on appeal, the decision was reversed since "the ultimate

conclusion reached by the hearing officer fell well within the four corners of


                                                                          A-4786-18
                                      11
those charges and specifications." Id. at 97-98. We decided Pepe had adequate

notice because "the obligation of reporting such a clear violation of the law is

so basic and primary to [plaintiff's] duties . . . ." Id. at 98. In other words, the

technical inadequacies did not nullify the wrong that was suggested in the notice,

and which was litigated and ultimately proven against him.

      Thus, the issue here is plain notice. The dispute centered over Acosta's

instruction to Navas to write summonses, and his response that he did not feel

comfortable doing so. Navas clearly understood the instruction because he filed

a grievance. He did not consider it reasonable for an inspector to be called upon

to issue a summons if he did not conduct the initiating inspection. In fact, as a

result of this incident, the union changed the procedure for the issuance of such

summonses, and inspectors were directed to note on the summons the name of

the individual who actually conducted the inspection.

      From the hearing testimony, which detailed the incident and its aftermath,

Navas had full notice of the charges and the specifications.           Despite the

divergence between the written charge and the testimony, Navas knew the

specific conduct with which he was charged was his refusal to comply with an

order. Under these circumstances, therefore, we remand for the CSC to revisit




                                                                              A-4786-18
                                        12
this charge and decide it on the merits. The question should be whether Navas

refused to follow an order, and if so, whether any defenses to the charge exist.


                                      IV.

      We do not reach the issue of the impact of progressive discipline on

Navas's penalty. The subject is rendered moot by the fact that the CSC vacated

all charges, and will now be reconsidering one.

      Affirmed in part, reversed and remanded in part.




                                                                           A-4786-18
                                      13